DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 1 “said polyol” appears to be a typo and is interpreted as “said polyol premix.”  In lines 4-6, the claim contains a claim from another claim set that appears to be copy/paste error.  Claim 15 has been interpreted as not containing the limitations of “claim 27” contained therein.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 1:  Claim recites a step of “using said polyol premix…to form a foamable composition.”  However, no steps are recited for how to “use” the polyol premix.  Since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Regarding Claim 16:  Claim 16 is missing method steps for forming the thermoset foam, and therefore the scope of the claim is unclear.
Regarding Claim 17:  Claim 17 recites the limitation "said foamable composition" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-7 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Der Puy et al. (US Pub. No. 2009/0099274) in view of Schmalkuche et al. (US Pub. No. 2009/0326148) and Andrew et al. (US Pub. No. 2012/0202903).
Regarding Claims 1-7 and 12-15:  Van Der Puy et al. teaches a process of forming a polyurethane foam from a polyol premix and an isocyanate (thermoset foam) (abstract; [0043]; [0047]; [0056]).  Van Der Puy et al. teaches forming a foamable polyol premix ([0003]) comprising about 1-30 wt% of a blowing agent wherein about 7-80 wt% of the blowing agent comprises 1-chloro-3,3,3-trifluoropropene (HFCO-1233zd; hydrohaloolefin), about 60-95 w% of a polyol, a surfactant, and an optional bismuth catalyst ([0012], [0014], [0016], [0019], [0042], [0058]).  Van Der Puy et al. teaches that the optional catalyst, when present, is present in about 0.1-2 wt% ([0042]). Van Der Puy et al. teaches mixing the polyol mixture with an isocyanate to form a foamable composition, and foaming the composition to form a foam ([0043]; [0047]; [0056]).
Van Der Puy et al. does not teach the bismuth-metal catalyst as bismuth 2-ethylhexanoate (a bismuth carboxylate).  However, Schmalkuche et al. teaches a catalyst for polyurethane foam comprising bismuth 2-ethylhexanoate (a bismuth carboxylate) (abstract; [0027]).  Van Der Puy et al. and Schmalkuche et al. are analogous art because they are concerned with the same field of endeavor, namely polyol component (premixes) for polyurethane foams comprising metal catalysts.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute the bismuth 2-ethylhexanoate of Schmalkuche et al. for the bismuth nitrate 
Van Der Puy et al. does not specify that the polyol mixture is stored for a period of at least one month before forming the foamable composition (i.e. mixing with isocyanate).  However, Andrew et al. teaches that it is well known that storage stability requirements of polyol premixes can be up to 3 to 6 months in the field ([0039]).  Therefore, at the time of the invention, a person of ordinary skill in the art would have found it obvious to utilize the poloyol premix of Van Der Puy et al. more than a month after its formation (stored at least a month) as such is a well known, standard practice in the art and one would have a reasonable expectation of success in storing the composition for such a time period.
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely that the composition has a cream time of less than about 10 seconds, less than about 8 seconds, or less than about 6 seconds after particular aging conditions. However, the combined references render obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s specification to indicate that the claimed properties are the result of anything other than combining the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
Regarding Claim 11:  Van Der Puy et al. teaches the composition optionally further comprising a blowing agent such as water, hydrocarbons, organic acids that produce CO2 (gas generating material), ethers, various fluorocarbons, various hydrochlorofluorocarbons, and formic acid (organic acid) ([0014], [0017]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Der Puy et al. (US Pub. No. 2009/0099274) in view of Schmalkuche et al. (US Pub. No. 2009/0326148) and Andrew et al. (US Pub. No. 2012/0202903) as applied to claim 1 above, and further in view of Reymore et al. (US Pat. No. 3,431,223).
Regarding Claim 8:  Van Der Puy et al. in view of Schmalkuche et al. and Andrew et al. renders obvious the composition of claim 1 as set forth above.  Van Der Puy et al. teaches the composition comprising an amine catalyst such as imidazole (aromatic amine) ([0023], [0026], [0031]).
Van Der Puy et al. does not teach the amine catalyst of formula [RmC6Hn-NH2]x.  However, Reymore et al. teaches aniline (a compound according to the formula of instant claim 8 wherein n = 5, x = 1, and m = 0) as a catalyst for the reaction of polyol and isocyanate to form a polyurethane foam (abstract; 6:53-75).  Van Der Puy et al. and Reymore et al. are analogous art because they are concerned with the same field of endeavor, namely the reaction of polyols and isocyanates to form polyurethane foams.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to add the aniline catalyst of Van Der Puy et al. as a catalyst in the composition of Van Der Puy et al. and would have been motivated to do because it is an art recognized equivalent catalyst for the formation of polyurethane foams (MPEP 2144.06).
Regarding Claim 9:  Claim 9 further limits R, however, R is not required in the formula of claim 8 and is optional. Therefore, aniline reads on the amine of claim 9.
Regarding Claim 10:  Claim 10 recites the formula [R’-NH2]x wherein x = 0, 1, or 2.  However, when x = 0, the formula is being interpreted as optional.  Therefore, the aromatic amine aniline of Reymore et al. would read on claim 10.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Der Puy et al. (US Pub. No. 2009/0099274) in view of Schmalkuche et al. (US Pub. No. 2009/0326148).
Van Der Puy et al. teaches forming a foamable polyol premix ([0003]) comprising about 1-30 wt% of a blowing agent wherein about 7-80 wt% of the blowing agent comprises 1-chloro-3,3,3-trifluoropropene (HFCO-1233zd; hydrohaloolefin), about 60-95 w% of a polyol, a surfactant, and an optional bismuth catalyst ([0012], [0014], [0016], [0019], [0042], [0058]).  Van Der Puy et al. teaches that the optional catalyst, when present, is present in about 0.1-2 wt% ([0042]). Van Der Puy et al. teaches mixing the polyol mixture with an isocyanate to form a foamable composition ([0043]; [0047]; [0056]).
Van Der Puy et al. does not teach the bismuth-metal catalyst as bismuth 2-ethylhexanoate (a bismuth carboxylate).  However, Schmalkuche et al. teaches a catalyst for polyurethane foam comprising bismuth 2-ethylhexanoate (a bismuth carboxylate) (abstract; [0027]).  Van Der Puy et al. and Schmalkuche et al. are analogous art because they are concerned with the same field of endeavor, namely polyol component (premixes) for polyurethane foams comprising metal catalysts.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute the bismuth 2-ethylhexanoate of Schmalkuche et al. for the bismuth nitrate 
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely that the composition has at least about 10% or at least about 20% fron-end reactivity improvement relative to the same foamable composition in the absence of said bismuth-based metal catalyst. However, the combined references render obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s specification to indicate that the claimed properties are the result of anything other than combining the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        November 3, 2021